PER CURIAM
Defendant appeals her conviction for possession of a controlled substance. ORS 475.992(4). We affirm her conviction without discussion and write only to address her assignment that the court imposed an improper condition of probation.
The trial court suspended imposition of sentence and placed defendant on two years probation. As a condition of probation, it ordered that she “[s]ubmit person, residence, vehicle, and property to search by probation officer.” We accept the state’s concession that the condition does not conform to ORS 137.540(2)(m), which requires that there be reasonable grounds to justify any search. The condition of probation must be vacated and the case remanded for resentencing. State v. Ward, 102 Or App 679, 680, 794 P2d 833 (1990); State v. Schwab, 95 Or App 593, 771 P2d 277 (1989).
Conviction affirmed; condition of probation allowing search by probation officer vacated; remanded for resentencing.